Citation Nr: 0529613	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  98-12 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a nervous disorder, to 
include major depression and posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a July 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

In April 2000, the Board rendered a decision on the veteran's 
claim of entitlement to service connection for a nervous 
disorder, to include major depression and PTSD.


FINDING OF FACT

A Report of Contact received by the RO in March 2000 
indicates that a local hearing was requested pursuant to a 
BVA Remand dated in October 1999; this correspondence was in 
VA custody at the time of the Board's April 2000 decision, 
although not associated with the claims file.


CONCLUSION OF LAW

Vacatur of the Board's April 11, 2000 decision addressing the 
issue of entitlement to service connection for a nervous 
disorder, to include major depression and PTSD, is warranted.  
38 U.S.C.A. § 7103(c) (West 2002); 38 C.F.R. § 20.904.




VACATUR

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
veteran or his/her representative, or on the Board's own 
motion, when there has been a denial of due process.  38 
C.F.R. § 20.904(a)(3) (2004).  

By rating decision dated in July 1997, service connection for 
a nervous condition, claimed as PTSD and as manic depression, 
was denied.  The veteran appealed.  The VA Form 9 indicated 
that he did not want a BVA hearing; however, he requested a 
personal hearing at VARO.  In October 1999, the Board 
remanded the case to afford the veteran the opportunity to 
present testimony at a hearing before an RO Hearing Officer, 
a Member of the Board, or both.  

The record indicates that a letter dated November 3, 1999 was 
sent to the veteran asking him to advise the RO within sixty 
days whether he wanted a hearing before a local DRO, a 
traveling section of the Board, or both.  A VA Form 119, 
Report of Contact, dated February 22, 2000 noted, "Please 
schedule a VARO DRO hearing per BVA Remand dated 10/26/99. 
..."  That Report of Contact was date stamped received March 
3, 2000, but was not associated with the file until after the 
Board rendered its April 11, 2000 decision.  

In this case, the veteran requested a hearing before a 
hearing officer at the RO.  Although he was afforded a 
hearing before a traveling member of the Board in June 2005, 
there is no indication that he ever withdrew his request for 
a hearing before a hearing officer.  In addition, he was not 
afforded a hearing prior to the Board's April 11, 2000 
decision, wherein his claim was denied.  Thus, the Board 
decision dated in April 2000 was rendered without having 
provided the veteran due process under the law.  Accordingly, 
in order to prevent any prejudice to the veteran, the April 
2000 decision of the Board must be vacated in its entirety, 
and a new decision will be entered as if the April 2000 
decision by the Board had never been issued.


ORDER

The April 11, 2000 decision of the Board is vacated.




	                        
____________________________________________
	M. S. SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


